Title: From John Adams to Moses Gill, 17 June 1799
From: Adams, John
To: Gill, Moses



Quincy June 17th 1799

The President of the U.S. presents his best respects & friendly regards to his Honor the Lieutenant Gov. & begs him to accept of his unfeigned thanks for the very acceptable present of a picture of Mr. Edward Boylston, a character held in veneration by the president from his infancy & a picture which he has a peculiar regard for occasioned by an history of it given him while an undegraduate at colledge by the venerable professor Wigglesworth.
